Form ntcdsm1

226 West Second Street
Flint, MI 48502


                                UNITED STATES BANKRUPTCY COURTS
                                       Eastern District of Michigan

                                          Case No.: 16−30397−dof
                                                Chapter: 11

In Re: (NAME OF DEBTOR(S))
   Ferguson Convalescent Home, Inc.
   239 S. Main St.
   Lapeer, MI 48446
Social Security No.:

Employer's Tax I.D. No.:
  38−1854201

                                         NOTICE OF DISMISSAL



NOTICE IS HEREBY GIVEN that an Order Dismissing Chapter 11 Case Re: Best Interest of the Creditors and
the Estate was entered on 10/5/18 . Accordingly, the automatic stay is lifted in the above entitled case.




Dated: 10/5/18

                                                        BY THE COURT



                                                        Katherine B. Gullo , Clerk of Court
                                                        UNITED STATES BANKRUPTCY COURT




      16-30397-dof         Doc 398-1   Filed 10/05/18     Entered 10/05/18 13:55:00    Page 1 of 1
